DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “wherein the at least three points have a different configuration”, but it is not clear what the term “different” is in relation to. Similarly, claim 3 recites “wherein the at least three points have an identical configuration”. Both the terms “different” and “identical” appear to be relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostafavi1 (hereinafter “D1”).
With regard to claim 1, D1 teaches method for capturing and measuring translation and rotation of a component moving relative to a reference system, the method comprising: a) providing a marker on the component, wherein the marker has an upper side with at least three points that do not lie on a straight line (see fig. 1, ¶ 18: three or more markers not on straight line); b) providing a measurement system having a camera arranged in the reference system which translation and/or rotation of the moving component are captured, the measurement system also having an evaluation unit connected to the camera, the evaluation unit configured to store a geometry of the upper side and the at least three points (see fig. 1, 8, 9, ¶¶ 18, 21: camera to capture images of marker block attached to a subject and determining translation, rotation; ¶ 23: reference data of geometry or positioning of markers); c) aligning the camera with the at least three points (see ¶¶ 18, 21: camera aimed at the markers); d) capturing a first image of the marker and of the component in a first position and determining a location of the at least three points in the first image, wherein x- and y- coordinates of the at least three points and alignment of the at least three points in an image plane of the first image are determined (see ¶¶ 20, 22, 26-27, fig. 3: capturing an initial image and estimating coordinates and orientation of markers); e) capturing a second image of the marker and of the component in a second position different than the first position and determining a location of the at least three points in the second image, wherein the x- and y-coordinates of the at least three points and alignment of the at least three points in the image plane of the second image are determined; and (see fig. 3, ¶¶ 20, 22, 28: obtaining second image and analyzing to determine the locations and orientation of the marker block) calculating a translation and/or rotation of the component in three-dimensional space between the first and the second position of the component (see fig. 3, ¶¶ 20-22, 30, 37: tracking the position and orientation including pitch, roll, translation etc. from the first position to the second position). 
With regard to claim 2, D1 teach herein the at least three points have a different configuration and an alignment of the at least three points is ascertained from the different configuration of the at least three points (see fig. 1: markers on the block have different configurations on each side of the block from which the orientation is determined).
With regard to claim 3, D1 teach wherein the at least three points have an identical configuration, the marker has an additional mark on the upper side, and an alignment of the at least three points is ascertained by capturing the additional mark (see fig. 1: at least three markers located at each corner of the block and additional marker located in the center and on the sides of the block to determine position and orientation).
With regard to claim 4, D1 teaches wherein the at least three points are arranged on corners of a triangle. (see fig. 1: the markers for triangular shapes).  
With regard to claim 5, D1 teaches wherein the triangle is an isosceles triangle. (see fig. 1: markers form triangular shapes in which at least two sides are equal).  
With regard to claim 6, D1 teach wherein the triangle is an equilateral triangle. (see fig. 1: markers form a triangle with all sides equal). 
With regard to claim 10, *** teach wherein the evaluation unit captures and stores at least one parameter selected from at least one of a distance of the camera from the marker, a focal length of an objective lens of the camera, and an active sensor width and active sensor height of a sensor of the camera. (see ¶ 41: distance to camera). 
With regard to claim 12, D1 teach wherein the marker has a rigid carrier (see fig 1, ¶ 18: rigid marker block).
With regard to claim 13, D1 teach wherein the rigid carrier is attached to the component (see fig. 1, ¶ 18: rigidly attached to an object). 
With regard to claim 14, see discussion of claim 1. D1 teach a marker and measurement system (see fig. 1, 2a, 8, ¶ 50: computer system). 
With regard to claim 15, D1 teach wherein the marker has a carrier configured to be resistant to vibrations. (see ¶ 18: rigidly attached to object).
With regard to claim 16, D1 teach wherein the at least one of the at least three points are configured as a circular disk. (see figs. 6-7, ¶ 51: marker block having cylindrical or hemispherical shape).
With regard to claim 17, see discussion of claims 5 or 6.  
With regard to claim 18, D1 teach wherein the marker has a carrier and an upper side of the carrier is planar. (see fig. 1: upper side of block is planar).
With regard to claim 19, D1 teach wherein the at least three points are of a first color and the background of the upper side of the marker is of a second color different than the first color (see fig. 1: markers are black while background is white).
With regard to claim 20, D1 teach wherein a transition from one point of the at least three points to the background of the upper side is discontinuous. (see fig. 1: transition to the background is abrupt). 

Claims 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D1.
With regard to claim 11, D1 teach a camera (see fig. 1) but fail to explicitly teach wherein the sensor of the camera is a CCD sensor, however Examiner takes Official Notice to the fact that CCD camera sensors were extremely well known in the art before the effective filing date and would  have been obvious for one skilled in the art to substitute the camera system of D1 with a CCD camera yielding predictable and enhanced results. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of Joshi et al.2 (hereinafter “D2”).
With regard to claim 7, D1 fail to explicitly teach wherein for each of the first image and the second image a circumcircle of a triangle formed by the at least three points is calculated from x- and y-coordinates of the at least three points and a center of the circumcircle is ascertained. However, D2 teach the idea of at least three markers (see ¶¶ 81-82) and determining the center of the markers (see ¶ 237: aiming the camera at the center of the markers; see ¶ 97: triangle formed by three markers). 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known teachings of tracking an object by finding the center of the markers as disclosed in D2 into the configuration of D1 yielding predictable and enhanced results. The motivation would have been to be able to track the position and orientation of object with markers attached. In addition, the center of the markers would be an advantageous reference point for directing the camera.
Neither D1 nor D2 explicitly teach wherein the center is the center of a circumcircle of a triangle. However, Examiner takes Official Notice to the fact that determining the center of circumcircle of a triangle is well known in the art before the effective filing date and would have been obvious for one skilled in the art to substitute the reference position as taught by D2 (i.e, center of markers) with a center of a circumcircle, yielding predictable and enhanced results. 
With regard to claim 8, D2 and D2 fail to explicitly teach wherein the center of the circumcircle is used as a centerpoint of the marker. However, as noted above, it would have been obvious for one skilled in the art to substitute the reference position as taught by D2 (i.e, center of markers) with a center of a circumcircle.
With regard to claim 9, D2 teach wherein an optical axis of the camera is directed in an initial setting onto the centerpoint of the marker (see ¶ 237: directing the camera to center of the markers).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2003/0063292.
        2 US Publication No. 2017/0348061.